DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This First Office Action is in response to claims filed 1/16/2020.  Claims 1-16 are pending and examined.
Claim Objections
Claims 1, 3, 4, 6, 7, 9 and 12 are objected to because of the following informalities. Appropriate correction is required.
Claim 1. “the steps of: detecting a shaft break event in a shaft connecting a compressor of the gas turbine engine to a turbine of the gas turbine engine; and in response to this detection”,  “ an amount of a fluid”, “the mass flow rate” are believed to be in error for “steps of: detecting a shaft break event in a shaft connecting a compressor of the gas turbine engine to a turbine of the gas turbine engine; and in response to the detecting”,  “an amount of the fluid”, “a mass flow rate”. 
Claim 3. “the activation of the shaft break mitigation system increases a pumping rate of the reheat fuel to increase the amount of reheat fuel” is believed to be in error for “the activating of the shaft break mitigation system increases a pumping rate of the reheat fuel to increase an amount of reheat fuel” . 
Claim 4. “the steps of: predicting a likely occurrence in the future of a shaft break in the shaft, and in response to this prediction” is believed to be in error for “steps of: 
Claim 6. “the activation of the shaft break mitigation system also includes varying a geometry of a nozzle so as to further reduce the effective area” is believed to be in error for “the activating of the shaft break mitigation system also includes varying a geometry of a nozzle so as to further reduce an effective area”. 
Claim 7. “the mass flow rate” is believed to be in error for “a mass flow rate”.
Claim 9. “the amount of reheat fuel” is believed to be in error for “an amount of reheat fuel”. 
Claim 12. “the effective area of the nozzle by varying the geometry” is believed to be in error for “an effective area of the nozzle by varying a geometry”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claim 14, the claimed invention is directed to non-statutory subject matter.  The claim does/do not fall within at least one of the four categories of patent eligible subject matter because per MPEP 2106.03 Non-limiting examples of claims that are not directed to any of the statutory categories include: Products that do not have a physical or tangible form, such as … a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.  Claim 14 recites a computer program as a product without any structural recitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7, 10, 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice 2016/0010479 in view of Rowe 2012/0317955 and Schmitzer 4,581,888
Regarding claim 7, Rice teaches a gas turbine engine (20), comprising: an engine core (24, 26, 28) comprising a turbine (28), a compressor (22 and 24), and a shaft system (Fig. 1, the shafts shown but not labeled connecting the turbine section to the compressor) connecting the turbine to the compressor (see Fig. 1); and a reheat system (30)
Rice as discussed above does not teach an electronic engine controller; wherein the electronic engine controller is configured to, in response to detecting a shaft break 
Rowe teaches a gas turbine engine having an electronic engine controller (46, 50, and 52); wherein the electronic engine controller is configured to, in response to detecting a shaft break event ([0021] Only once the arm signal 48 has been generated may a shaft failure signal 56 be generated by the control system 46… The shaft failure signal 56 is generated in response to a shaft failure indicator 58. The shaft failure indicator 58 may be a decrease in compressor speed at a rate quicker than a predetermined threshold. Alternatively, it may be a difference between compressor and turbine speed greater than a predetermined threshold or any other known method of determining shaft failure. The shaft failure indicator 58 may be mechanical, electrical or electronic as is well known in the art.), activate a shaft break mitigation system (an arm signal 48 and boxes 50 and 52 are activated per [0020] “The control system 46 is configured to generate an arm signal 48 that indicates the potential that a shaft break will occur. The arm signal 48 may be generated in response to an indication of an internal fire that may threaten the integrity of the shaft such as an air system temperature above a predetermined threshold, a rate of temperature increase greater than a predetermined threshold rate, or a combination of these; or a bleed valve actuation failure or other mechanical failure that is likely to subsequently cause a shaft break. Other indicators of an increased probability of shaft break may be used to trigger the control system 46 to generate the arm signal 48 as most appropriate in the particular application contemplated. In response to the generated arm signal 48 one or both of the following actions are triggered. A variable stator vane schedule may be 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Rice with Rowe so as to activate a surge mitigation system that decreases the surge margin and prevents surge recovery 
Rice in view of Rowe does not teach decreasing the surge margin and surge recovery by introducing a fluid into a gas flow of the gas turbine engine downstream of the turbine, or increasing an amount of a fluid being provided into the gas flow of the gas turbine engine downstream of the turbine, whereby the fluid reduces an effective area of a nozzle for the gas flow so as to reduce the mass flow rate of the gas flow through the turbine.
Schmitzer teaches that bringing an afterburner into operation or operating an afterburner decreases the surge margin and prevents surge recovery (col. 1 ll. 14-35 Gas turbine engines experience two types of compressor stall: recoverable stall, which is known as " surge", and nonrecoverable rotating stall, which is known as "stagnation" … these stalls usually occur during transient engine operation (i.e. during acceleration and deceleration), and are most likely to occur in engines which include augmentors (i.e. afterburners), when those augmentors are brought into or are in operation.). Bringing an afterburner into operation both introduces a fluid (the fuel provided the afterburner channel and the combustion products therefrom) into a gas flow of the gas turbine engine downstream of the turbine (the afterburner is downstream of the turbine, see Fig. 1 of Rice) and increases an amount of a fluid (the fuel provided the afterburner channel and the combustion products therefrom) being provided into the gas flow of the gas turbine engine downstream of the turbine and operating an afterburner introduces a fluid (the fuel provided the afterburner channel and the combustion products therefrom) 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Rice in view of Rowe with Schmitzers teachings so as substitute bringing the reheat/afterburner of Rice into operation and/or operating reheat/afterburner of Rice for the surge margin and surge recovery decreasing system of Rowe since it has been held that it is an obvious extension of prior art principles to perform a simple substitution of one known element for another (bringing an afterburner into operation and/or operating an afterburner as taught by Schmitzer for the stator control of Rowe) to obtain predictable results (both elements decreases the surge margin and surge recovery which is the principle by which Rowe mitigates the risk of high energy debris), KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (ABCD)
Regarding claim 10, Rice in view of Rowe and Schmitzer teaches the invention as discussed above.
Rice in view of Rowe and Schmitzer as discussed above also teaches wherein the gas turbine engine includes a shaft break prediction system (46 cited supra) which predicts a likely occurrence in the future of a shaft break in the shaft (the potential shaft break per [0020] cited supra.), and wherein in response to the shaft break prediction system predicting a likely occurrence in the future of a shaft break in the shaft, the electronic engine controller is configured to prime the shaft break mitigation system (the 
Regarding claims 1 and 4, per the rejection of claims 7 and 10 supra, Rice in view of Rowe and Schmitzer teaches providing the structural limitations recited in claims 1 and 4.
The recited method steps are the result of the normal operation of the apparatus taught by Rice in view of Rowe and Schmitzer.
It would have been obvious for one of ordinary skill in the art before the effective filing date to have performed the method steps recited in claims 1 and 10 since it has been held that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02.
Claims 8, 9, 11, 2, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice in view of Rowe, Schmitzer and Stanley 4,539,809
Regarding claim 8, Rice in view of Rowe and Schmitzer teaches the invention as discussed above.
Rice in view of Rowe and Schmitzer as discussed above also teaches wherein the gas turbine engine includes a reheat system wherein the fluid is reheat fuel (an afterburner receives fuel (reheat fuel) during operation).
Rice is silent as to the reheat fuel being provided from one or more spray nozzles of the reheat system.
Stanley teaches reheat fuel being provided from one or more spray nozzles (the outlets of 19 whereby the fuel is provided into the afterburner) of a reheat system (afterburner) (col. 2 ll. 38-47 Combustion in the afterburner 14 may be supported by fuel supplied through flameholders 19. In conventional fashion, fuel is supplied from one or more tanks, represented by fuel tank 20, through fuel line 21, to engine boost pump 22 for fuel pressurization and passage to main fuel pump and control means 23 and to fuel nozzles 18 through fuel line 24. For augmented engine operation utilizing afterburner 14, fuel is supplied through line 25 to augmenter pump and control means 26 and fuel line 27 to flameholders 19, substantially as shown in FIG. 1.)
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Rice in view of Rowe and Schmitzer with Stanley so as to provide the reheat fuel via one or more spray nozzles to facilitate providing fuel in to the reheat system.
Regarding claim 9, Rice in view of Rowe, Schmitzer and Stanley teaches the invention as discussed above.
Rice in view of Rowe, Schmitzer and Stanley as discussed above also teaches wherein the reheat system includes a pump (26) for pumping reheat fuel (see col. 2 ll. 38-47 cited supra)
Rice in view of Rowe, Schmitzer and Stanley does not expressly teach the electronic engine controller is configured to increase the amount of reheat fuel being provided by increasing a pumping rate of the pump.
Rice in view of Rowe, Schmitzer and Stanley as discussed above teaches the electronic engine controller as controlling the response to the shaft break prediction and 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the electronic engine controller as taught by Rice in view of Rowe, Schmitzer and Stanley supra so that it is configured to turn the pump since doing so would take the afterburner from an off state into an operational state which would decrease the surge margin and prevents surge recovery during a shaft break event as discussed in the rejection of claim 1 supra.  Turing the pump on increases the amount of reheat fuel being provided by increasing the pumping rate of the pump from 0 to greater than 0.
Regarding claim 11, Rice in view of Rowe and Schmitzer teaches the invention as discussed above.
Rice in view of Rowe and Schmitzer as discussed above teaches wherein the fluid is reheat fuel (an afterburner receives fuel (reheat fuel) during operation).
Rice in view of Rowe and Schmitzer does not teach wherein the reheat system includes a pump (26) for pumping reheat fuel (see col. 2 ll. 38-47 cited supra).
Stanley teaches wherein the reheat system includes a pump (26) for pumping reheat fuel (see col. 2 ll. 38-47 cited supra).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Rice in view of Rowe, Schmitzer with Stanley so as provide reheat fuel to the reheat system.
Rice in view of Rowe, Schmitzer, and Stanley does not teach wherein the electronic engine controller is configured to prime the shaft break mitigation system by activating one or more pumps operable to pump the fluid.
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the electronic controller of Rice in view of Rowe, Schmitzer and Stanley to prime the shaft break mitigation system by activating one or more pumps operable to pump the fluid since doing so would take the afterburner from an off state into an operational state which would decrease the surge margin and prevents surge recovery during a shaft break event as discussed in the rejection of claim 1 supra.
Regarding claims 2, 3, and 5, per the rejection of claims 8, 9 and 11 supra, Rice in view of Rowe, Schmitzer and Stanley teaches providing the structural limitations recited in claims 2, 3 and 5.
The recited method steps are the result of the normal operation of the apparatus taught by Rice in view of Rowe, Schmitzer and Stanley.
It would have been obvious for one of ordinary skill in the art before the effective filing date to have performed the method steps recited in claims 2, 3, and 5 since it has been held that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02.
Claims 12 and 6Rice in view of Rowe, Schmitzer and Belghagi 9,371,779
Regarding claim 12, Rice in view of Rowe and Schmitzer teaches the invention as discussed above.
Rice further teaches wherein the gas turbine engine includes a nozzle having a variable geometry
Rice in view of Rowe and Schmitzer as discussed above does not teach the electronic engine controller is further configured to perform a step, in response to the detection of a shaft break event, of further reducing the effective area of the nozzle by varying the geometry of the nozzle.
Belghagi teaches that the surge margin depends on the section of a gas turbine engines nozzle (col. 6 ll. 3-9 In known manner, the thrust from a two-spool bypass turbojet having a variable section nozzle can be regulated by acting on two parameters in particular, namely: … the surge margin of the compressor, which depends directly on the section of the turbojet nozzle).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Rice in view of Rowe and Schmitzer with Belghagi so as to further configure the electronic engine controller to perform a step, in response to the detection of a shaft break event, of further changing (including reducing) the effective area of the nozzle by varying the geometry of the nozzle to thereby decrease the surge margin as needed.
Regarding claim 6, per the rejection of claims 12 supra, Rice in view of Rowe, Schmitzer and Belghagi teaches providing the structural limitations recited in claim 6.
The recited method steps are the result of the normal operation of the apparatus taught by Rice in view of Rowe, Schmitzer and Belghagi.
It would have been obvious for one of ordinary skill in the art before the effective filing date to have performed the method steps recited in claims 6 since it has been held that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice in view of Rowe, Schmitzer and Xu 2018/0010465 
Regarding claim 13, per the rejection of claim 7 supra, Rice in view of Rowe and Schmitzer teaches the gas turbine engine of claim 7.
Rice in view of Rowe and Schmitzer as discussed above does not teach the gas turbine engine of claim as included in an aircraft.
Xu teaches Low-bypass turbofans are for use in supersonic aircraft ([0010] Low-bypass turbofans produce proportionally more thrust from the exhaust flow, generating greater specific thrust for use in high-performance applications including supersonic jet aircraft. Low-bypass turbofan engines may also include variable-area exhaust nozzles and afterburner or augmentor assemblies for flow regulation and short-term thrust enhancement. Specialized high-speed applications include continuously afterburning engines and hybrid turbojet/ramjet configurations).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Rice in view of Rowe and Schmitzer with Xu’s teachings so as to include the gas turbine engine in an aircraft since Xu teaches such engines are intended for use in supersonic jet aircraft.
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice in view of Rowe, Schmitzer, and Best 2020/0231307
Regarding claim 14, per the rejection of claim 1 supra, Rice in view of Rowe and Schmitzer teaches method as claimed in claim 1.
Per the rejection of claim 7 supra, Rice in view of Rowe and Schmitzer teaches the structure which performs the method Rice in view of Rowe and Schmitzer as an EEC.
Rice in view of Rowe and Schmitzer is silent as to the EEC comprising a computer program comprising code which, when run on a computer, causes the computer to perform the method.
Best teaches an EEC can be implemented as using hardware, software, and/or firmware. In particular Best teaches an EEC can be implemented as a computer program comprising code (the machine language instructions or other executable instructions comprise the program programmed into the EEC) which, when run on a computer (one or more processors and a non-transitory computer readable medium (e.g., volatile and/or non -volatile memory)), causes the computer to perform the method (see [0042] The EEC 148 and/or the aircraft control system 150 can be implemented using hardware, software, and/or firmware. For instance, EEC 148 and/or the aircraft control system 150 can include one or more processors and a non-transitory computer readable medium (e.g., volatile and/or non -volatile memory) that stores machine language instructions or other executable instructions. The instructions, when executed by the one or more processors, cause the EEC 148 and/or the aircraft control system 150 to carry out the various operations described herein. The EEC 148 and/or the 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Rice in view of Rowe and Schmitzer with Best since Best teaches it is known to implement an EEC a computer program comprising code which, when run on a computer, causes the computer to perform the method.
Regarding claim 15, per the rejection of claim 1 supra, Rice in view of Rowe and Schmitzer teaches method as claimed in claim 1.
Per the rejection of claim 7 supra, Rice in view of Rowe and Schmitzer teaches the structure which performs the method Rice in view of Rowe and Schmitzer as an EEC.
Rice in view of Rowe and Schmitzer is silent as to the EEC comprising a computer readable storage medium storing a computer program comprising code which, when run on a computer, causes the computer to execute the method.
Best teaches an EEC can be implemented as using hardware, software, and/or firmware. In particular Best teaches an EEC can be implemented as a computer readable storage medium (non-transitory computer readable medium (e.g., volatile and/or non -volatile memory)) storing a computer program (machine language instructions or other executable instructions) comprising code which, when run on a computer (one or more processors) causes the computer to execute the methods executed by the EEC (see [0042] The EEC 148 and/or the aircraft control system 150 can be implemented using hardware, software, and/or firmware. For instance, EEC 148 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Rice in view of Rowe and Schmitzer with Best since Best teaches it is known to implement an EEC as a computer readable storage medium storing a computer program comprising code which, when run on a computer, causes the computer to execute the method.
Regarding claim 16, per the rejection of claim 1 supra, Rice in view of Rowe and Schmitzer teaches method as claimed in claim 1.
Per the rejection of claim 7 supra, Rice in view of Rowe and Schmitzer teaches the structure which performs the method Rice in view of Rowe and Schmitzer as an EEC.
Rice in view of Rowe and Schmitzer is silent as to the EEC comprising a computer system programmed to perform the method.
Best teaches an EEC can be implemented as using hardware, software, and/or firmware. In particular Best teaches an EEC can be implemented as a computer system (one or more processors and a non-transitory computer readable medium (e.g., volatile and/or non -volatile memory)) programmed (the machine language instructions or other 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Rice in view of Rowe and Schmitzer with Best since Best teaches it is known to implement an EEC as a computer system programmed to perform the method.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741